DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 02/01/2021 has been entered into this application. New claims 21 has been added.
Continued Examination under 37 CFR 1.114

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/01/2021 has been entered. An action on the RCE follows.

Response to Arguments
4.	Applicant's argument, filed on 02/01/2021, with respect to double patenting has been fully considered and is persuasive. Therefore, the rejection is withdrawn.

Allowable Subject Matter

5.	Claims 1-14 and 16-21 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:
7.	As to Claim 1, the prior arts of record alone or in combination fails to teach or suggest the claimed “a symmetry between a clockwise propagation and a counter-clockwise propagation in the multilayer waveguide loop; and
wherein the symmetry is maintained by a substantially uniform illumination by the pump source that minimizes longitudinal gain/loss variation along the multilayer waveguide loop”, along with all other limitations of claim 1. 

8.	Digonnet (US 6483628 B1) teaches a waveguide optical gyroscope (WOG) but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMIL AHMED/
Primary Examiner, Art Unit 2886